Judge VAUGHN
dissenting.
There is some evidence of negligence to take the case to the jury as to Ward without regard to whether the jury should find him to have been acting as an employee of the telephone company or an independent contractor. I agree, therefore, that it was error to direct a verdict in his favor.
I conclude, however, that the defendant, Southern Bell, must also be awarded a new trial. In my opinion the judge, in substantially all crucial respects, failed to declare and explain the law arising on the evidence given in the case. For instance, if the jury had been properly instructed, it might well have found that the landowners’ negligence, in allowing the dangerous condition to exist for so long after the booth was taken down, was the proximate cause of plaintiff’s injury. I concede, however, that our opportunity to review the charge is substantially precluded by the absence of appropriate exceptions. Nevertheless, there is an exception to the court’s error in failing to explain how Ward’s status as an employee or independent contractor would affect Southern Bell’s liability for his acts or omissions. That Ward was no longer a party to the lawsuit did not change the necessity for those instructions.